DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to the argument of “homogeneous” vs. “homogenous,” liquid catalyst, the Office finds that “homogeneous” was likely intended in paragraph [0027].   Therefore, disclosure exists in the Application for that element.  The Office notes that “homogenous” carries the meaning of “having the same composition” where “homogeneous” in the context of catalysts carries the meaning of the reactants and catalysts having the same phase of matter (liquid, in the case of the present invention).  The Office invites the Applicant to amend paragraph [0027] to correct this typographical error.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0027] “homogenous” is used where “homogeneous” is intended.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0115405 to Zubrin and U.S. Patent Application Publication 2003/0158270 to Mahajan as evidenced by U.S. Patent 4,548,708 to Schwarzer, et al.
Regarding Claim 1, Zubrin teaches a method for making methoxy compounds (dimethyl ether) from a base raw material (organic matter). (Zubrin, para. [0002]). A base raw material is received at a reformer system. (Zubrin, para. [0088]). The base material is converted into syn gas (CO, CO2, H2, methane). (Zubrin, para. [0089]-[0090]). The gas is condensed to remove water, but the reference is 
However, Mahajan discloses methanol synthesis at a temperature range of 50 to 150 C, overlapping the claimed range, and teaches a homogeneous liquid catalyst system for conversion of synthesis gas into methanol. (Mahajan, para. [0016]). [Although Mahajan uses the term “homogenous,” it is clear that “homogeneous” is intended from the context of the disclosure.]  Mahajan teaches a continuous flow reactor. (Id. at para [0041]).
It would have been obvious to the person of ordinary skill in the art at the time of filing to incorporate the process of Mahajan into the process of Zubrin to gain the benefit of Mahajan: high per-pass conversion into methanol. (Mahajan at para. []). The foregoing reference does not teach removal of carbon dioxide prior to converting syngas to methanol.  However, it is known in the art that it is desirable to have low carbon dioxide content in syngas to produce methanol, the desired product of the Zubrin reaction. (National Energy Technology Laboratory, https://www.netl.doe.gov/research/coal/energy-systems/gasification/gasifipedia/syngas-optimization, p.1 (last visited 7/1/2019)).  It would have been obvious to a person of ordinary skill in the art at the time of filing to remove CO2 from the process prior to converting the syngas into methanol, because such a person would be motivated to drive the reaction to favor the desired methanol product.  
Regarding Claim 8, Zubrin teaches use of natural gas as a feed, but is silent on whether that feed is pretreated to remove hydrogen sulfide. (Zubrin, para. [0113]).   However, Zubrin teaches that the feed is pretreated for removal of sulfur generally, of which hydrogen sulfide is a species, and which is expected to inherently occur in natural gas. (Zubrin, para. [0136]).  Since hydrogen sulfide is a contaminant species inherent in natural gas, the general teaching of Zubrin regarding sulfur generally would have immediately brought to the mind of a practitioner in the art (a chemical engineer or process 
Regarding Claim 11, the methoxy compound is methyl formate. (Zubrin, para. [0136]). 
Regarding Claim 13, dimethyl ether is a type of methyl ether, and thus the methoxy product contains methyl ethers. (Zubrin, para. [0136]). 
Regarding Claim 14, the base raw material is converted to syngas by steam reforming. (Zubrin, para. [0090]). 
Regarding Claim 15, because the same steps are recited, the effluent of the process is expected to be inherent to that process.  Production of 50% methyl formate is merely the intended result of positively recited steps. “[A] whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)
Regarding Claim 17, the conversion of carbon-oxides and the selectivity to methanol formation is an intended result of positively recited steps.  As such steps are taught, they are expected to be inherent to the process. 
Regarding Claim 18, the raw material can be natural gas. (Zubrin, para. [0113]).
Regarding Claim 19, Zubrin does not teach wherein the natural gas is obtained from a stranded reserve. However, the origin of manufacture/production of the effluent to the process (here, natural gas) is merely a product by process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process.” In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966. (Fed. Cir. 1985)(citations omitted).  Because the same effluent is taught (natural gas), the method by which that gas is produced . 
Claims 3-4, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubrin and Mahajan, and further in view of Novorocs Technologies: Catalytic Reforming Solutions.
Regarding Claim 3, the foregoing reference does not teach producing methanol using a flare gas unit.  However, Novorocs teaches utilizing a flare gas unit to convert stranded natural gas (which inherently contains methane) into syngas. (Novorocs, p. 1). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to utilize the flare gas conversion unit of Novorocs to eliminate flaring (the burning of gas vented to the atmosphere) which is a waste of feedstock.  Such a person would be motivated by economic efficiency to utilize natural resources for a purpose rather than wasting that resource and contributing to air pollution by releasing the products of combustion to the environment.  
Regarding Claim 4, the foregoing reference does not teach what type of reactor the syngas is flowed to after conversion.  However, it would have been obvious to a person of ordinary skill in art at the time of filing to select a continuous flow stirred tank reactor, as a very limited number of options exist for the selection of reaction vessel: CFSTR, tubular, fixed bed, fluid bed. Such a person could have selected a suitable reactor with a minimum of experimentation.
Regarding Claim 21, Zubrin as modified by Mahajan teaches a method for converting natural gas “on-site” wherein the natural gas is converted into methanol and subsequently into dimethyl ether(methoxy compound) at 100C, within the claimed range of about 110C or less. (Zubrin, para. [0002], [0089]-[0090], [0099], [0113], Mahajan, para. [0005]).
Zubrin does not teach wherein the on-site operation utilizes flaring.
However, Novorocs teaches utilizing a flare gas unit to convert stranded natural gas (which inherently contains methane) into syngas. (Novorocs, p. 1). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to utilize the flare gas conversion unit of Novorocs in the on-site process contemplated by Zubrin to eliminate flaring (the burning of gas vented to the atmosphere) which is a waste of feedstock.  Such a person would be motivated by economic efficiency to utilize natural resources for a purpose rather than wasting that resource and contributing to air pollution by releasing the products of combustion to the environment.  
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubrin, Mahajan, and National Energy Technology Laboratory, https://www.netl.doe.gov/research/coal/energy-systems/gasification/gasifipedia/syngas-optimization, p.1 (last visited 7/1/2019)) as evidenced by U.S. Patent 4,548,708 to Schwarzer, et al., and, Novorocs Technologies: Catalytic Reforming Solutions as applied to claim 4 above, and further in view of U.S. Patent 8,816,134 to Hsieh, et al.
Regarding Claims 5-7, the foregoing references do not teach sending methanol vapor to a reactive distillation tower having a syngas reaction zone and dehydration zone, nor do they teach that a dimethyl ether top stream and a water bottom stream is produced.
However, Hsieh teaches a reactive distillation column useful for the production of dimethyl ether from methanol, by providing a reactive distillation tower wherein the feed is methanol where the effluent of the tops is dimethyl ether and the bottoms comprises water, which is equivalent to a 
It would have been obvious to a person of ordinary skill in the art at the time of filing to utilize the tower of Hsieh to obtain the benefits of that invention: an inexpensive, small piece of equipment which consumes a reduced amount of energy and a reduced amount of pollution. (Hsieh, col. 2, ln. 5-14).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubrin, Mahajan, and National Energy Technology Laboratory, https://www.netl.doe.gov/research/coal/energy-systems/gasification/gasifipedia/syngas-optimization, p.1 (last visited 7/1/2019)) as evidenced by U.S. Patent 4,548,708 to Schwarzer, et al. as applied to claim 1 above, and further in view of U.S. Patent 9,162,212 to Kim.
Regarding Claim 9, the foregoing reference does not teach production of Fatty Acid Methyl Ester (FAME) from methanol of the process over one of an alkali, an alkali-solid, an acidic-solid, and an enzyme catalyst. 
However, Kim teaches use of methanol in the production of FAME over a solid alkali (Ca) catalyst. (Kim, col. 3, ln. 8-35, col. 6, ln. 53).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to integrate the method of Kim into the process of Zubrin to produce FAME, a product useful as biodiesel. (Kim, col. 1, ln. 36). 
Claims 10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubrin, Mahajan, and National Energy Technology Laboratory, https://www.netl.doe.gov/research/coal/energy-systems/gasification/gasifipedia/syngas-optimization, p.1 (last visited 7/1/2019)) as evidenced by U.S. Patent 4,548,708 to Schwarzer, et al. as applied to claim 1 above, and further in view of Nabetani, et al., Reactivity of palm fatty acids for the non-catalytic esterification in a bubble column reactor at atmospheric pressure, Procedia Chemistry, 2014, col 9, pp. 182-193.
Regarding Claim 10, the forgoing reference does not contemplate the production of FAME from the methanol produced in the process in the absence of catalyst at atmospheric pressure.
However, Nabetani teaches that FAME may be produced from methanol, and that FAME is useful for biodiesel. (Nabetani, p. 183).  Nabetani further teaches that its process is catalyst free and occurs at atmospheric pressure. (Nabetani, Abstract).  It would have been obvious to integrate the process of Nabetani to utilize the produced methanol of Zubrin to produce FAME, a commercially valuable biofuel. 
Regarding Claim 12, FAME is an acid methyl ester. (Nabetani, p. 183).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubrin, Mahajan, and National Energy Technology Laboratory, https://www.netl.doe.gov/research/coal/energy-systems/gasification/gasifipedia/syngas-optimization, p.1 (last visited 7/1/2019)) as evidenced by U.S. Patent 4,548,708 to Schwarzer, et al. as applied to claim 15 above, and further in view of U.S. Patent 6,921,833 to Auer.
Regarding Claim 16, the foregoing reference does not teach wherein a methyl formate production system is provided for the production of a methoxy product obtained from methyl formate. 
However, Auer teaches a method for using excess methanol to form methyl formate. (Auer, abstract).  Auer further teaches that methyl formate (inherently a methoxy compound) is used as an intermediate for the production of formic acid. (Auer, col. 1, ln. 5-19).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the processes of Zubrin and Auer to obtain the benefit of Auer: production of a valuable chemical intermediate, which has commercial value as a precursor to formic acid. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0115405 to Zubrin and U.S. Patent Application Publication 2003/0158270 to Mahajan, and National Energy Technology Laboratory, https://www.netl.doe.gov/research/coal/energy-systems/gasification/gasifipedia/syngas-optimization, p.1 (last visited 7/1/2019) Yang, Temperature swing adsorption process for CO2 capture using polyaniline solid sorbent, 2014, Energy Procedia, vol. 63, p. 2351-2358, and  U.S. Patent 8,816,134 to Hsieh, et al.
Regarding Claim 20, Zubrin teaches a drilling operation operative connected to a reformer system (equivalent to “on site steam reforming facility). (Zubrin, para. [0113]).  Mahajan teaches a homogeneous catalyst system containing liquid catalyst disposed in a continuous reactor. (Mahajan, para. [0041]). It would have been obvious to combine the apparatus of Zubrin and Mahajan to achieve the stated benefit of Mahajan: high per-pass production of methanol. (Id. at para. [0028]).
The foregoing references do not expressly teach using a temperature swing adsorption unit suitable to condition syngas to remove CO2 and water.  However, it is known in the art that it is desirable to have low carbon dioxide content in syngas to produce methanol, the desired product of the Zubrin reaction. (National Energy Technology Laboratory, https://www.netl.doe.gov/research/coal/energy-systems/gasification/gasifipedia/syngas-optimization, p.1 (last visited 7/1/2019)).  It would have been obvious to a person of ordinary skill in the art at the time of filing to remove CO2 from the process prior to converting the syngas into methanol, because such a person would be motivated to drive the reaction to favor the desired methanol product.
Yang teaches an apparatus useful for capture of CO2 including a temperature swing adsorption apparatus. (Yang, Abstract).   It would have been obvious to a person of ordinary skill in the art at the time of filing to utilize the apparatus of Yang in the apparatus of Zubrin, because it is shown as suitable 
The foregoing reference does not specify use of a CFSTR.  However, it would have been obvious to a person of ordinary skill in art at the time of filing to select a continuous flow stirred tank reactor, as a very limited number of options exist for the selection of reaction vessel for methanol production: CFSTR, tubular, fixed bed, fluid bed. Such a person could have selected a suitable reactor with a minimum of experimentation.  An apparatus cannot be defined by the materials worked upon (here, an “active liquid catalyst system”).  Because the apparatus is suitable to handle homogeneous or heterogeneous catalysts, it reads upon the Claims. 
Hsieh teaches a reactive distillation column useful for the production of dimethyl ether from methanol, by providing (integrating) a reactive distillation tower wherein the feed is methanol where the effluent of the tops is dimethyl ether and the bottoms comprises water. (Hsieh, col 2, ln. 5-33).
It would have been obvious to a person of ordinary skill in the art at the time of filing to utilize the tower of Hsieh to obtain the benefits of that invention: an inexpensive, small piece of equipment which consumes a reduced amount of energy and a reduced amount of pollution. (Hsieh, col. 2, ln. 5-14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

/DEREK N MUELLER/Primary Examiner, Art Unit 1772